Motion by respondent for reargument of this court’s determination, dated October 18,1982, suspending respondent from the practice of law for a period of one year, effective November 15, 1982; or for other relief. The suspension was stayed on November 12, 1982. Motion for reargument granted. Upon reargument, the penalty imposed upon the respondent is reduced to a public censure. The Per Curiam, opinion and order both dated October 18, 1982 [89 AD2d 184] are amended accordingly. Mollen, P. J., Titone, Lazer, Mangano and Rubin, JJ., concur.